Exhibit 10.3

 

AMENDMENT TO AL MANAGEMENT AGREEMENTS

 

THIS AMENDMENT TO AL MANAGEMENT AGREEMENTS (this “Amendment”) is made and
entered into as of July 10, 2014 by and among FVE MANAGERS, INC., a Maryland
corporation (“Manager”), and each of the parties identified on the signature
page hereof as an SNH TRS (each, an “SNH TRS”).

 

RECITALS:

 

WHEREAS, Manager and each SNH TRS are parties to one or more management
agreements as further described on Schedule 1 attached hereto (collectively, the
“Pool 2 Management Agreements” and, each individually, a “Pool 2 Management
Agreement”); and

 

WHEREAS, Manager and SNH SE Tenant TRS, Inc. are parties to that certain
Management Agreement dated November 1, 2013 for the senior living facility known
as Willow Pointe and having an address at 1125 North Edge Trail and 143 Prairie
Oaks Drive, Verona, Wisconsin (the “Willow Pointe Management Agreement” and,
together with the Pool 2 Management Agreements, collectively, the “AL Management
Agreements” and, each individually, an “AL Management Agreement”); and

 

WHEREAS, Manager and each SNH TRS wish to extend the terms of the AL Management
Agreements in accordance with the terms and conditions of this Amendment;

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the mutual receipt and legal sufficiency of which are
hereby acknowledged, Manager and each SNH TRS, intending to be legally bound,
hereby agree as follows:

 

1.             Extension of Pool 2 Management Agreements.  Section 12.01 of each
Pool 2 Management Agreement is amended by deleting the reference to
“December 31, 2031” from the first sentence thereof and replacing it with a
reference to “December 31, 2033”, such that the Term of each Pool 2 Management
Agreement shall end on December 31, 2033.

 

2.             Extension of Willow Pointe Management Agreement.  Section 12.01
of the Willow Pointe Management Agreement is amended by deleting the reference
to “December 31, 2031” from the first sentence thereof and replacing it with a
reference to “December 31, 2035”, such that the Term of the Willow Pointe
Management Agreement shall end on December 31, 2035.

 

3.             Ratification.  As amended hereby, each AL Management Agreement is
hereby ratified and confirmed.

 

[Remainder of page intentionally left blank; Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as a sealed
instrument as of the date above first written.

 

 

MANAGER:

 

 

 

FVE MANAGERS, INC.

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

Bruce J. Mackey Jr.

 

 

President

 

 

 

 

 

SNH TRS:

 

 

 

SNH SE DANIEL ISLAND TENANT LLC

 

SNH SE SG TENANT LLC

 

SNH SE TENANT TRS, INC.

 

 

 

 

 

By:

/s/ Richard A. Doyle

 

 

Richard A. Doyle

 

 

President of each of the foregoing entities

 

[Signature Page to Amendment to AL Management Agreements]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

POOL 2 MANAGEMENT AGREEMENTS

 

Management Agreement dated December 15, 2011 between FVE Managers, Inc. and SNH
SE Tenant TRS, Inc. (Five Star Premier Residences of Pompano Beach)

 

Management Agreement dated February 1, 2012 between FVE Managers, Inc. and SNH
SE Tenant TRS, Inc. (The Terrace at Priceville)

 

Management Agreement dated May 29, 2012 between FVE Managers, Inc. and SNH SE
Daniel Island Tenant LLC (Summit Place of Daniel Island)

 

Management Agreement dated July 1, 2012 between FVE Managers, Inc. and SNH SE SG
Tenant LLC (Cooper Hall and Savannah Grace)

 

Management Agreement dated September 1, 2012 between FVE Managers, Inc. and SNH
SE Tenant TRS, Inc. (The Gardens of Sun City)

 

Management Agreement dated September 1, 2012 between FVE Managers, Inc. and SNH
SE Tenant TRS, Inc. (The Gardens of Scottsdale)

 

Management Agreement dated September 1, 2012 between FVE Managers, Inc. and SNH
SE Tenant TRS, Inc. (The Gardens of Virginia Beach)

 

Management Agreement dated October 1, 2012 between FVE Managers, Inc. and SNH SE
Tenant TRS, Inc. (The Gardens of Bellaire)

 

Management Agreement dated October 1, 2012 between FVE Managers, Inc. and SNH SE
Tenant TRS, Inc. (The Horizon Club)

 

Management Agreement dated October 1, 2012 between FVE Managers, Inc. and SNH SE
Tenant TRS, Inc. (Calusa Harbour)

 

Management Agreement dated October 1, 2012 between FVE Managers, Inc. and SNH SE
Tenant TRS, Inc. (Stratford Court of Palm Harbor)

 

Management Agreement dated October 1, 2012 between FVE Managers, Inc. and SNH SE
Tenant TRS, Inc. (The Gardens of Port St. Lucie)

 

Management Agreement dated November 1, 2012 between FVE Managers, Inc. and SNH
SE Tenant TRS, Inc. (Church Creek)

 

Management Agreement dated November 1, 2012 between FVE Managers, Inc. and SNH
SE Tenant TRS, Inc. (Villa Valencia)

 

Management Agreement dated December 19, 2012 between FVE Managers, Inc. and SNH
SE Tenant TRS, Inc. (Fieldstone Place)

 

--------------------------------------------------------------------------------


 

Management Agreement dated December 19, 2012 between FVE Managers, Inc. and SNH
SE Tenant TRS, Inc. (Gateway Gardens and Villas)

 

Management Agreement dated August 1, 2013 between FVE Managers, Inc. and SNH SE
Tenant TRS, Inc. (Gracemont)

 

Management Agreement dated October 1, 2013 between FVE Managers, Inc. and SNH SE
Tenant TRS, Inc. (Canton)

 

Management Agreement dated October 1, 2013 between FVE Managers, Inc. and SNH SE
Tenant TRS, Inc. (Ellijay)

 

Management Agreement dated October 15, 2013 between FVE Managers, Inc. and SNH
SE Tenant TRS, Inc. (Chandler House)

 

--------------------------------------------------------------------------------